Carroll, J.
The plaintiff’s intestate, Mildred Stachowicz, two years and seven months old, was run over and killed by a motor truck operated by the defendant on Commercial Street, Thorndike, in the town of Palmer, about five o’clock on the afternoon of August 20, 1923. There was evidence that Commercial Street was the main street of the village; that it was a busy street, with car tracks, and was much travelled at that time of day.
A child of two years and seven months is too young to be capable of exercising due care in crossing a busy street. Brennan v. Standard Oil Co. of New York, 187 Mass. 376. Sullivan v. Chadwick, 236 Mass. 130. Gallagher v. Johnson, 237 Mass. 455. The principle stated in Wiswell v. Doyle, 160 Mass. 42, that, when a child is too young to care for itself on a public highway and is there unattended, if it has done nothing which would be deemed dangerous or lacking in care if its movements had been directed by a person of ordinary prudence and the child is hurt by the negligence of another person, it may recover, has no application to the case at bar. The plaintiff’s intestate made no effort to avoid the approaching automobile, and according to the testimony of an eye witness she ran into the running board “about the middle” and “got its hand almost on the truck,” and fell under the truck.
The burden of proof was upon the plaintiff to show that the mother, in whose care, it is contended, the child was at the time, was using a proper degree of attention for the safety of the child. Sullivan v. Chadwick, supra. G. L. c. 231, § 85, enacting that contributory negligence on the part of the injured person shall be an affirmative defence, does not help the plaintiff with respect to the care exercised *285by the mother. Sullivan v. Chadwick, supra. Bullard v. Boston Elevated Railway, 226 Mass. 262.
The mother testified that she saw the child playing on the .sidewalk on the opposite side of the street in front of a store; that Mildred was her only child; that she saw the truck driven by the defendant; that she started to walk toward Palmer and had gone about seventy-five feet and did not see the little girl again until she was dead. The child was left unattended on a busy street, on the opposite side from her home, where there was much travel generally at that time of the day. She was entitled to the care and protection of the mother. There was nothing in the condition of the family creating an exigency justifying the mother’s conduct. The situation for a child of tender years might be dangerous, and called for care on the part of the mother. There was no evidence that she made use of that measure of prudence which the circumstances required. A verdict should have been directed for the defendant on this ground.
It is not necessary to decide the question of the defendant’s negligence.

Exceptions sustained.


Judgment for the defendant.